DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.

Response to Amendment and Arguments
Based on Applicant’s amendments and arguments with respect to the rejections under 35 USC 101 and 35 USC 112 have been fully considered and are persuasive. The rejection of claims 21-25, 27-33, 35 and 36 has been withdrawn. New claims 37 and 38 have been added. 

Allowable Subject Matter
Claims 21-25, 27-33 and 35-38 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 21 requires a plurality of event data from a plurality of users, along with user data of the plurality of user data being obtained. One or more sequential patterns, which represents a chronological ordering of a sequence of events taken by a user during usage of the application, is generated from the plurality of event data and the user data. A binary predictive model and a logistic regression model is trained using the sequential patterns. A target sequential pattern of a new user is correlated to a value of a binary-valued user dimension through application of the binary predictive model and/or the logistic regression model. An outcome is predicted of the application by the new user from the value of the binary-valued user dimension.
Claim 25 requires a plurality of event data from a plurality of users, along with user data of the plurality of user data being obtained. One or more sequential patterns, which represents a chronological ordering of a sequence of events taken by a user during usage of the application, is generated from the plurality of event data and the user data. A binary predictive model is trained using the sequential patterns. A target sequential pattern of a new user is correlated to a value of a binary-valued user dimension through application of the binary predictive model. An outcome is predicted of the application by the new user from the value of the binary-valued user dimension.
Claim 33 requires a plurality of event data from a plurality of users, along with user data of the plurality of user data being obtained. One or more sequential patterns, which represents a chronological ordering of a sequence of events taken by a user during usage of the application, is generated from the plurality of event data and the user data. A logistics regression classifier is trained using the sequential patterns. A target sequential pattern of a new user is correlated to a value of a binary-valued user dimension through application of the logistics regression classifier. An outcome is predicted of the application by the new user from the value of the binary-valued user dimension.
The closest prior art is considered to be Silvestri et al. (U.S. Publication No. 20160189049 A1, hereinafter referred to as “Silvestri”) and Jung et al. (U.S. Publication No. 2013/0110758 A1, hereinafter referred to as “Jung”). Silvestri discloses predicting the next application that you are going to use on aviate. E.g., title. Silvestri discloses determining a current context, which includes an indication of a last application opened. Abstract. Probabilities are calculated for each of the plurality of applications that a user will use under the determined current context and the applications will be identified based on the probabilities. Id.
Jung discloses scalable extraction of episode rules using incremental episode tree construction in a multi-application event space that includes compiling events from multiple, different domain logs into a universal log file, rolling windows through the universal log file to identify episodes, adding episodes to a structure and applying the determined episodes to future interactions with users. Abstract. 
However, neither reference is considered to disclose the requirements of the independent claims, alone or in combination, when the independent claims are considered as a whole.
The dependent claims are considered to be allowable for at least the same reasons as the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165